PER CURIAM.
The letter written by plaintiff’s assignor, an attorney at law, to the defendant, explicitly states that the agreement for legal services upon which the recovery is sought provided for a contingent fee of 50 per cent, upon a recovery, the attorney to advance all the court costs. Such an agreement is champertous and unlawful, within the meaning of section 74 of the Code of Civil Procedure. Stedwell v. Hartmann, 74 App. Div. 126, 77 N. Y. Supp. 498; In the Matter of Fitzsimons, 174 N. Y. 15, 23, 66 N. E. 554.
The motions to dismiss, made at the close of plaintiff’s case and of the entire case upon the ground that the contract was void, should have been granted.
Judgment reversed, and new trial granted, with.costs to appellant to abide the-event.